Citation Nr: 0409655	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-14 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material has been presented to reopen a claim for 
service connection for the cause of the veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran had recognized guerrilla service in the Philippines 
from July 1942 to March 1945.  The veteran died in October 1994, 
and the appellant is claiming benefits as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines, which denied the appellant's attempt to reopen 
a previously denied claim for service connection for the cause of 
the veteran's death.  

Based upon the nature of the service reported above, it appears 
that the decedent did not meet the requirements to qualify as a 
veteran under the laws and regulations governing VA benefits.  See 
38 U.S.C.A. §§ 101(2), (21)-(24), 107, (West 2002); 38 C.F.R. §§ 
3.1(a)-(d), 3.40, 3.41, 3.203 (2003).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
veteran."


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection was not 
in effect for any disability. 

2.  Service connection for the cause of the veteran's death was 
denied by a November 1995 rating decision, of which the appellant 
was notified that same month; an appeal of that decision was not 
perfected. 

3.  The evidence received since the November 1995 rating decision 
does not bear directly and substantially upon the issue of service 
connection for the cause of the veteran's death, nor is it, by 
itself or in conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly decide 
the merits of this issue. 


CONCLUSIONS OF LAW

1.  The November 1995 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1995). 
 
2.  Evidence submitted since the November 1995 rating decision 
wherein the RO denied service connection for the cause of the 
veteran's death is not new and material; thus, that claim may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096, substantially amended the provisions of 
chapter 51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).  In addition, VA has published regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).

The VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided to 
claimants by the RO, and notification as to evidentiary 
requirements.  The Board has carefully reviewed the  claim file to 
ascertain whether remand to the RO is necessary in order to assure 
compliance with the new legislation.  It is noted that the 
development of the medical evidence appears to be complete.  By 
virtue of rating decision dated in July 2002 and the Statement of 
the Case (SOC) dated in March 2003 and associated correspondence 
issued since the appellant filed her claim, she has been given 
notice of the information and/or medical evidence necessary to 
substantiate her claim.  She  was advised that if she adequately 
identified relevant records with names, addresses, and approximate 
dates of treatment, the RO would attempt to obtain evidence on her 
behalf.  

The RO also advised the appellant of the evidence obtained and 
considered in deciding her claim in the March 2003 SOC.  In 
addition, the appellant was advised of the specific VCAA 
requirements by letters dated in January 2002 and November 2003.  
It thus appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims folder, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting VA must communicate with claimants 
as to the evidentiary development requirements of the VCAA).  See 
also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(requiring that the Board identify documents in file providing 
notification which complies with the VCAA).  The Board concludes 
that the notifications received by the appellant adequately 
complied with the VCAA and subsequent interpretive authority, and 
that she has not been prejudiced in any way by the notice and 
assistance provided by the RO.

In the present case, the appellant has been informed on multiple 
occasions, including by rating decision and statement of the case, 
of the types of evidence which would be necessary to substantiate 
her claim, and the RO has obtained clinical records pertinent to 
her claim.  This evidence was duly considered by the RO when it 
issued the March 2003 SOC.  

Therefore, the Board finds that no useful purpose would be served 
in remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, 
the Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma 
v. Principi, 341 F.3d 1237 (Fed. Cir. 2003).

II.  Legal Criteria/Analysis

The appellant originally filed a claim for death benefits, 
including service connection for the cause of the veteran's death, 
in 1995.  Service connection for the cause of the veteran's death 
was initially denied by rating decision dated in November 1995, as 
to which action the appellant was notified in that month.  As the 
appellant did not perfect an appeal as to that rating decision 
within one year of receiving notification, the Board finds that, 
under law in effect at that time and currently, the November 1995 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995). 
 
Service connection may be granted for a disability resulting from 
injury or disease incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.
There are some disabilities, including cardiovascular disorders, 
for which service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be considered to be a "contributory" cause 
of death, it must be shown that the disability contributed 
substantially to or materially to the cause of the veteran's 
death.  38 C.F.R. § 3.312(c)(1). 

Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally 
disallowed claim when new and material evidence is presented or 
secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 
200 (1994).  Only evidence presented since the last final denial 
on any basis (either on the merits, or upon a previous 
adjudication that no new and material evidence had been presented) 
will be evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; which 
is neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals 
for the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals 
for Veterans Claims held the Board must first determine whether 
the appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits of 
the claim but only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

Section 3.156(a) of 38 C.F.R. was amended pursuant to the VCAA in 
August 2001, but it was explicitly made applicable only to 
applications to reopen finally disallowed claims received by VA on 
or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a) (2003)).  As the 
appellant's initial application to reopen was received prior to 
this date, the preexisting version of 38 C.F.R. § 3.156 applies.  
All citations in this decision refer to the "old" version of 38 
C.F.R. § 3.156.

Summarizing first the evidence previously of record at the time of 
the November 1995 rating decision, the Board notes initially that 
service connection is not in effect for any disability.  The death 
certificate of record at the time of the November 1995 rating 
decision indicated that the veteran died from cardiogenic shock 
following a massive myocardial infarction due to coronary artery 
disease.  Also of record were the service medical records, none of 
which demonstrated a heart disability.  These records did reflect 
hospitalization in July and August 1945 for what was characterized 
as an "ill-defined condition characterized by fever and abdominal 
pain from which complete recovery occurred."  These records do not 
reflect "blood poisoning" as has been asserted, and a processing 
affidavit executed by the veteran in April 1946 shows that, when 
asked to list all wounds and illnesses he had incurred in service 
to that date, the veteran indicated, "None."  

Also of record at the time of the November 1995 rating decision 
were statements from the veteran asserting that he had a chronic 
post service disability due to "blood poisoning" incurred during 
his in-service hospitalization.  In addition, the appellant 
asserted in written argument that there was an etiologic 
relationship between the abdominal disability incurred during 
service and the cause of the veteran's death.  

Reviewing the evidence added to the claims file since the November 
1995 rating decision to ascertain whether there is a basis to 
reopen the claim for service connection for the cause of the 
veteran's death, the appellant has submitted written contentions 
asserting that the heart condition which resulted in the veteran's 
death was etiologically related to blood poisoning and "weakness" 
during service.  She also asserted that the veteran suffered from 
severe itching for much of his life, and she asserted this 
condition was incurred during service and played some role in the 
veteran's death.  Also submitted was an August 2001 affidavit from 
a person asserting that he met the veteran in 1947, and that he 
witnessed the veteran having trouble with itching, which he stated 
the veteran told him he first incurred during service.  He also 
asserted that the veteran told him he suffered from blood 
poisoning during service, and that an American doctor informed him 
that following this incident, he was lucky to have survived.  
Finally, the additional evidence submitted in an attempt to reopen 
the claim includes private clinical records dated from 1984 to 
1994, none of which contain any evidence linking the veteran's 
death to a disability incurred during service or within on year 
after separation from service.    

Having reviewed the complete record, the Board finds that new and 
material evidence has not been submitted to reopen the claim for 
service connection for cause of death.  While the private clinical 
reports do constitute new evidence, in that they were not of 
record at the time of the previous final decision, they are not 
material because they do not bear directly and substantially on 
the issue at hand.  In this regard, this evidence does not show 
that the heart disease which caused the veteran's death was 
etiologically related to pathology or symptomatology incurred 
during service or the one year period after service separation.  

With regard to the assertions of the appellant and those contained 
in the August 2001 affidavit, to the extent that they repeat the 
contention that the heart disorder which resulted in the veteran's 
death was related to "blood poisoning" and complications from the 
abdominal disability incurred in service, the assertions do not 
represent new evidence.  Moreover, to the extent that these 
assertions are "new," neither the appellant nor the person who 
completed the affidavit are deemed competent to offer evidence as 
to diagnosis, medical etiology, or causation.  See, e.g., Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge", 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S.Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Given that the veteran was 
also a layperson, the statements attributed to him in the August 
2001 affidavit are also of insufficient probative value to reopen 
the claim.  See id.  

In short, the Board finds that the evidence received subsequent to 
the November 1995 rating decision is not new and material and does 
not serve to reopen the claim for service connection for the cause 
of the veteran's death.  Having found that the evidence is not new 
and material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991). 


ORDER

New and material evidence having not been submitted, the claim for 
service connection for the cause of the veteran's death is denied.  



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



